Exhibit 10.1

 

[FORM OF PERFORMANCE STOCK UNIT AWARD AGREEMENT FOR FISCAL YEAR 2014]

 

INTERNATIONAL RECTIFIER CORPORATION

2011 PERFORMANCE INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

Participant Name:

 

 

 

 

 

Target Number of Stock Units:

 

(1)

 

 

 

Maximum Number of Stock Units:

 

(1)

 

Vesting Schedule:

 

See vesting provisions set forth in Exhibit A attached hereto(1)

 

 

 

Award Date:

 

June 26, 2014

 

--------------------------------------------------------------------------------

(1) All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.

 

THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the employee named above (the
“Participant”), an employee of the Corporation or one of its Subsidiaries, and
is delivered under the International Rectifier Corporation 2011 Performance
Incentive Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, the Compensation and Stock Option Committee of the Board has approved,
and the Corporation has granted, effective as of the Award Date, to the
Participant a restricted stock unit award under the Plan (the “Stock Unit Award”
or “Award”), upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.  For purposes of this Agreement, a “Stock Unit” means a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of Common Stock of the Corporation.

 

1

--------------------------------------------------------------------------------


 

2.                                      Grant.  Subject to the terms of this
Agreement and the Plan, the Corporation grants to the Participant a Stock Unit
Award with respect to the Target Number of Stock Units set forth above (or such
greater number of Stock Units as may vest and become payable pursuant to
Exhibit A hereto).  The Corporation acknowledges that the consideration for the
shares payable with respect to the Stock Units on the terms set forth in this
Agreement shall be the services rendered to the Corporation and its Subsidiaries
by the Participant prior to the applicable vesting date, the fair value of which
is not less than the par value per share of the Corporation’s Common Stock.

 

3.                                      Vesting.  The Stock Units subject to the
Award shall become vested as set forth in Exhibit A attached hereto and
incorporated herein by reference, subject to earlier termination or acceleration
and subject to adjustment as provided herein.

 

4.                                      Continuance of Employment Required. 
Except as otherwise provided herein, the vesting schedule applicable to the
Stock Units requires continued service through the applicable “Vesting Date” set
forth in Exhibit A attached hereto as a condition to the vesting of the award
and the rights and benefits under this Agreement.  Service for only a portion of
the vesting period, even if a substantial portion, will not (except as otherwise
expressly provided in Section 8) entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or service.

 

5.                                      Limitations on Rights Associated with
Units.  The Participant shall have no rights as a stockholder of the
Corporation, no dividend rights and no voting rights with respect to the Stock
Units or any shares of Common Stock issuable in respect of such Stock Units,
until shares of Common Stock are actually issued to and held of record by the
Participant.  No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate evidencing the shares.

 

6.                                      Restrictions on Transfer.  Prior to the
time the Stock Units are vested and paid, neither the Stock Units comprising the
Award nor any other rights of the Participant under this Agreement or the Plan
may be transferred, except as expressly provided in Section 5.7 of the Plan.  No
specific exception to the general transfer prohibitions set forth in Section 5.7
of the Plan has been authorized by the Administrator.

 

7.                                      Timing and Manner of Payment with
Respect to Stock Units. Stock Units subject to this Agreement will be paid in an
equivalent number of shares of Common Stock promptly after (and in all events
within two and one-half months after) the vesting of such Stock Units in
accordance with the terms hereof, subject to adjustment as contemplated by
Section 9.  The Participant or other person entitled under the Plan to receive
the shares shall deliver to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan.

 

8.                                      Effect of Termination of Employment or
Change in Control.

 

(a)                                 Termination after Certain Events.  In the
event the Participant ceases to be employed by the Corporation or one of its
Subsidiaries prior to the last day of the Performance Period (as defined in
Exhibit A attached hereto), the Participant’s Stock Units shall be extinguished
to the extent such Stock Units have not become vested prior to such termination
of employment, and regardless of the reason for such termination of employment,
whether with or without cause, voluntarily or involuntarily; provided, however,
that if the Participant incurs a permanent and total disability resulting in the
Participant’s termination of employment or if the Participant dies while
employed by the Corporation or a Subsidiary prior to the last day of the
Performance Period, then the Stock Units subject to the Award shall remain
outstanding and shall be eligible to become vested on a prorated basis such that
the number of such Stock Units that shall become vested as of any Vesting Date
that occurs after such termination of the Participant’s employment shall equal
(i) the number of such Stock Units that would have vested as of such Vesting
Date as set forth in Exhibit A attached hereto (or, if applicable, in connection
with a Change in Control as provided in Section 8(c)) had the Participant’s
employment continued through such Vesting Date, multiplied by (ii) a fraction,
the numerator of which shall be the number of days during the Performance Period
that the Participant was employed by the Corporation or one of its Subsidiaries,
and the denominator of which shall be the number of days in the Performance
Period.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Termination of Stock Units.  If any Stock
Units are extinguished hereunder, such unvested, extinguished Stock Units,
without payment of any consideration by the Corporation or any Subsidiary, shall
automatically terminate and be cancelled without any other action by the
Participant, or the Participant’s beneficiary, as the case may be.

 

(c)                                  Possible Acceleration Upon Change in
Control.  Notwithstanding anything contained in Section 7.2 of the Plan to the
contrary, in connection with a Change in Control (as defined below) the
effective date of such Change in Control shall be considered the “Vesting Date”
for purposes of determining whether any portion of the then outstanding and
unvested Stock Units subject to the Award will become vested pursuant to the
vesting schedule and terms set forth in Exhibit A attached hereto.  In such
event, the Participant shall, if the Participant is employed by the Corporation
or one of its Subsidiaries immediately prior to the Change in Control, be
entitled upon (or, as may be necessary to give effect to the acceleration,
immediately prior to) the Change in Control to vesting of the number of Stock
Units subject to the Award equal to the number of Stock Units that would have
vested in accordance with the terms hereof using the performance metrics set
forth in Exhibit A attached hereto and assuming that the price paid per share of
Common Stock pursuant to the terms of the Change in Control (or, if there is no
such price, the fair market value of a share of Common Stock (as determined
under Section 5.6 of the Plan) on the date of the Change in Control) is equal to
the “Final Average Share Price” (as defined in Exhibit A attached hereto) for
purposes of the vesting schedule and terms set forth in Exhibit A attached
hereto and any remaining unvested portion of the Award shall terminate as of the
Change in Control.  For purposes of this Agreement, “Change in Control” has the
meaning assigned to such term in the Plan; provided, however, that for purposes
of this Agreement, the percentages in paragraph (a) and in clause (2) of
paragraph (c) of such definition shall be fifty percent (50%) instead of thirty
percent (30%).

 

9.                                      Adjustments in Case of Changes in Common
Stock.  Upon the occurrence of certain events relating to the Corporation’s
stock contemplated by Section 7.1 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Administrator shall make
adjustments in accordance with such section in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award.

 

10.                               Tax Withholding.  Subject to Section 8.1 of
the Plan, upon any distribution of shares of Common Stock in respect of the
Stock Units, the Corporation shall automatically reduce the number of shares to
be delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value (with the “fair market value” of such
shares determined in accordance with the applicable provisions of the Plan), to
satisfy any withholding obligations of the Corporation or its Subsidiaries with
respect to such distribution of shares at the minimum applicable withholding
rates.  In the event that the Corporation cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of the Stock Units, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

 

3

--------------------------------------------------------------------------------


 

11.                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Corporation at
its principal office located at 101 North Sepulveda Boulevard, El Segundo,
California 90245, to the attention of the Assistant Secretary and to the
Participant at the address given beneath the Participant’s signature hereto, or
at such other address as either party may hereafter designate in writing to the
other.

 

12.                         Plan and Program.  The Award and all rights of the
Participant with respect thereto are subject to, and the Participant agrees to
be bound by, all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference, to the extent such provisions are applicable
to awards granted to employees.  The Participant acknowledges receipt of a copy
of the Plan, which is made a part hereof by this reference, and agrees to be
bound by the terms thereof.  Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Administrator so conferred by
appropriate action of the Administrator under the Plan after the date hereof. 
Notwithstanding the foregoing, this document does not supersede any rights the
Participant may have to accelerated vesting under the terms of any written
severance agreement entered into between Participant and the Corporation or one
of its Subsidiaries prior to the date hereof.

 

13.                               No Service Commitment by Corporation.  Nothing
contained in this Agreement or the Plan constitutes an employment commitment by
the Corporation or any of its Subsidiaries, affects the Participant’s status as
an employee at-will who is subject to termination without cause, confers upon
the Participant any right to remain employed by the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation.

 

14.                               Entire Agreement.  This Agreement and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan and this Agreement may be amended pursuant to
Section 8.6 of the Plan.  Such amendment must be in writing and signed by the
Corporation.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

15.                               Limitation on Participant’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust.  The Plan, in and of itself, has no assets.  The Participant shall have
only the rights of a general unsecured creditor of the Corporation (or
applicable Subsidiary) with respect to amounts credited and benefits payable, if
any, with respect to the Stock Units, and rights no greater than the right to
receive the Common Stock (subject to adjustments) as a general unsecured
creditor with respect to Stock Units, as and when payable hereunder.

 

4

--------------------------------------------------------------------------------


 

16.                               Section Headings.  The section headings of
this Agreement are for convenience of reference only and shall not be deemed to
alter or affect any provision hereof.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without regard to conflict of law principles thereunder.

 

18.                               Construction.  It is intended that the terms
of the Award will not result in the imposition of any tax liability pursuant to
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.

 

19.                               Clawback Policy.  The Stock Units are subject
to the terms of the Corporation’s recoupment, clawback or similar policy as it
may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of the Stock Units or any shares of Common Stock or other cash or
property received with respect to the Stock Units (including any value received
from a disposition of the shares acquired upon payment of the Stock Units).

 

20.                               Suspension of Form S-8.  If upon the
applicable Vesting Date, the registration statement on Form S-8 (as may have
been amended or superseded from time to time) filed by the Corporation with the
Securities and Exchange Commission with respect to the Plan has been suspended
or is no longer effective, and the Administrator or its designee reasonably
anticipates that the issuance of Common Stock in respect of any of the Stock
Units on the Vesting Date would violate applicable federal securities laws, then
vesting shall not occur (and the Vesting Date shall be delayed) until the
Administrator or its designee reasonably anticipates that making such payment
will not cause such a violation.

 

21.                               Electronic Signature or Acknowledgement.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original as against any party whose signature appears thereon, and all
of which together shall constitute one and the same instrument.  The provision
of photographic or facsimile copies, or electronic signature, confirmation or
acknowledgement of or by a party, shall constitute an effective original
signature of a party for all purposes under this Agreement, and may be used with
the same effect as manually signed originals of this Agreement for any purpose.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.

 

INTERNATIONAL RECTIFIER

 

PARTICIPANT

CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

Signature by Electronic Acceptance or Confirmation

 

 

Signature

Print Name:

 

 

 

 

Address

Its:

 

 

 

 

City, State, Zip Code

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE GOAL - VESTING

 

Subject to the terms of the Plan and this Agreement, the Stock Units subject to
the Award shall be eligible to become vested on the last day of the first fiscal
quarter of the Corporation’s fiscal year that ends in June 2018 (such fiscal
quarter, the “Target Vesting Quarter,” and the last day of such quarter, the
“Vesting Date”) based on the extent to which the Corporation’s “Final Average
Share Price” (as defined below) for such fiscal quarter exceeds the fair market
value (as determined under Section 5.6 of the Plan) of a share of Common Stock
on the Award Date (the “Base Price”).  The period commencing on the Award Date
and ending on the last day of the fiscal quarter that follows the Target Vesting
Quarter is referred to in this Agreement as the “Performance Period.”

 

Subject to the terms of the Plan and this Agreement, the number of Stock Units
that shall vest on the Vesting Date shall be determined by multiplying (a) the
Target Number of Stock Units set forth on the cover page of this Agreement, by
(b) the “Vesting Percentage,” which percentage shall be determined as follows:

 

·                  If the Final Average Share Price for the Target Vesting
Quarter is equal to one hundred and twenty-five percent (125%) of the Base
Price, the Vesting Percentage shall be one hundred percent (100%).

 

·                  If the Final Average Share Price for the Target Vesting
Quarter is greater than one hundred and twenty-five percent (125%) of the Base
Price, the Vesting Percentage shall be increased above one hundred percent
(100%) proportionately by four percent (4%) for each percentage point by which
the percentage appreciation of the Final Average Share Price over the Base Price
is greater than twenty-five percent (25%) (for clarity, fractional percentages
shall be taken into account for such purposes); provided, however, that in no
event shall the Vesting Percentage exceed one hundred and twenty percent (120%)
and in no event shall the Award vest as to greater than the Maximum Number of
Stock Units set forth on the cover page of this Agreement.

 

·                  If the Final Average Share Price for the Target Vesting
Quarter is less than one hundred and twenty-five percent (125%) of the Base
Price, the Vesting Percentage shall be reduced below one hundred percent (100%)
proportionately by four percent (4%) for each percentage point by which the
percentage appreciation of the Final Average Share Price over the Base Price is
less than twenty-five percent (25%) (for clarity, fractional percentages shall
be taken into account for such purposes); provided, however, that in no event
shall the Vesting Percentage be less than zero.

 

·                  If the Final Average Share Price for the Target Vesting
Quarter is less than or equal to one hundred percent (100%) of the Base Price,
the Vesting Percentage shall be zero.

 

·                  Any fractional Stock Unit that results from any such increase
or reduction in the Vesting Percentage will be rounded down to the next whole
Stock Unit.

 

For example:  If the Final Average Share Price is 120.5% of the Base Price,
eighty-two percent (82%) of the Target Number of Stock Units subject to the
Award shall vest on the Vesting Date, rounded down to the nearest whole Stock
Unit.  Similarly, if the Final Average Share Price is 125.5% of the Base Price,
one hundred and two percent (102%) of the Target Number of Stock Units subject
to the Award shall vest on the Vesting Date, rounded down to the nearest whole
Stock Unit.

 

7

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Final Average Share Price” means the unweighted
average of the daily closing prices of the Common Stock on the New York Stock
Exchange for all trading days in the applicable fiscal quarter of the
Corporation; provided, however, that in determining the Final Average Share
Price, the Administrator shall add back any ordinary or extraordinary cash
dividends (without interest) paid by the Corporation on the Common Stock since
the Award Date.

 

Notwithstanding the foregoing provisions, in the event that the Final Average
Share Price for either the fourth fiscal quarter of the Corporation’s fiscal
year that ends in June 2017 (the “Early Vesting Quarter”) or the second fiscal
quarter of the Corporation’s fiscal year that ends in June 2018 (the “Final
Vesting Quarter”) (in each case, such Final Average Share Price determined in
accordance with the definition of Final Average Share Price set forth above as
applied to such fiscal quarter) exceeds the Base Price, the Award will vest on
the last day of such fiscal quarter as to the number of Stock Units determined
in accordance with the second paragraph of this Exhibit A above (as applied with
such quarter being treated as the “Target Vesting Quarter” and the last day of
such quarter being the “Vesting Date” as to any such Stock Units that vest);
provided, however, that the number of any Stock Units that vest pursuant to the
foregoing provisions of this Exhibit A based on the Final Average Share Price
for any particular quarter will reduce the number of any Stock Units that vest
pursuant to this Exhibit A for each successive quarter in the Performance Period
(as well as, if applicable, the number of any Stock Units that vest pursuant to
Section 8(c) in the event of a Change in Control).

 

For example:  If the Target Number of Stock Units subject to the Award was 1,000
Stock Units, and the Vesting Percentage was thirty percent (30%) for the Early
Vesting Quarter, 300 Stock Units would vest on the last day of that fiscal
quarter, and a maximum of 900 Stock Units would remain eligible to vest with
respect to the two remaining fiscal quarters in the Performance Period (or as a
result of any vesting pursuant to Section 8(c) in the event of a Change in
Control).  If the Vesting Percentage for the Target Vesting Quarter was fifty
percent (50%), 200 Stock Units would vest on the last day of that fiscal quarter
(i.e. the 500 Stock Units that would otherwise vest based on the Vesting
Percentage for that fiscal quarter would be reduced by the 300 Stock Units that
vested in the Early Vesting Quarter), and a maximum of 700 Stock Units would
remain eligible to vest with respect to the Final Vesting Quarter (or as a
result of any vesting pursuant to Section 8(c) in the event of a Change in
Control).

 

Whether and the extent to which the performance goal described above has been
achieved will be determined by the Administrator (or, to the extent consistent
with Section 162(m) of the Code, its delegate) within 60 days after the last day
of the applicable fiscal quarter, and no vesting shall be deemed to have
occurred absent such a determination by the Administrator (or such a delegate as
the case may be).  Notwithstanding anything contained herein to the contrary
(and subject to Section 8(c)), any Stock Units subject to the Award that do not
become vested as of the last day of the Performance Period shall automatically
terminate and be extinguished as of such date (after giving effect to the
Administrator’s determination as to whether vesting took place within the 60-day
period following such date).

 

The Base Price and performance goal set forth above shall be equitably and
proportionally adjusted to preserve the intended benefits of the Award and
mitigate the effects of (i) any stock splits, reverse stock splits and dividends
of stock or other property that occur during the Performance Period, and (ii) to
the extent that such adjustment does not violate Section 162(m) of the Code and
does not result in a modification of the Award pursuant to applicable accounting
rules, any other extraordinary event not foreseen at the time the performance
goal was established.  The Administrator’s determination of whether such an
adjustment is required, and the nature and extent of any such adjustment, shall
be final and binding on all persons.

 

Notwithstanding the foregoing, and except as expressly otherwise provided in
Section 8 of this Agreement, any vesting of Stock Units subject to the Award is
conditioned upon the Participant being an employee of the Corporation, or one of
its directly or indirectly owned subsidiaries, continuously through the
applicable Vesting Date (subject to the provisions of Section 8(a) of this
Agreement).

 

8

--------------------------------------------------------------------------------